FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   June 22, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 SONNY LAUREN HARMON,

               Plaintiff - Appellant,                     No. 10-7003
          v.                                           (E.D. Oklahoma)
 JIMMY KEITH, in his individual              (D.C. No. 6:08-CV-00202-JHP-SPS)
 capacity to impose personal liability
 and as Warden of Davis Correctional
 Facility; JAMES ALEXANDER, in his
 individual capacity to impose personal
 liability and acting Principal, Education
 Department of the Davis Correctional
 Facility; WILLIAM BOYD, in his
 individual capacity to impose personal
 liability and as Deputy Warden of the
 Davis Correctional Facility,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.



      After examining the briefs and the appellate record, this court has

determined unanimously that oral argument would not materially assist the


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      On June 3, 2008, appellant Sonny Lauren Harmon, an Oklahoma state

prisoner, filed a complaint in federal district court pursuant to 42 U.S.C. § 1983.

In the complaint, Harmon alleged Defendants’ confiscation and retention of two

computer discs resulted in the denial of his right to due process of law and access

to the courts. Harmon identified three matters allegedly hampered by Defendants’

actions: (1) a § 2241 federal habeas action, (2) a direct appeal challenging an

Oklahoma state criminal conviction, and (3) an Oklahoma civil action arising

from the execution of a search warrant at several properties owned by him.

Defendants moved for summary judgment. The district court granted the motion

and dismissed Harmon’s suit with prejudice.

      This court reviews a grant of summary judgment de novo, applying the

same legal standard applied by the district court and viewing the evidence in the

light most favorable to the nonmoving party. Wallace v. Microsoft Corp., 596

F.3d 703, 707 (10th Cir. 2010). Summary judgment is not appropriate unless “the

pleadings, the discovery and disclosure materials on file, and any affidavits show

that there is no genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c)(2).

      The Fourteenth Amendment guarantees an inmate the right of access to the

courts. Bounds v. Smith, 430 U.S. 817, 821-22 (1977). As the district court

                                         -2-
correctly noted, however, an inmate lacks standing to raise a right-of-access claim

unless he is able to demonstrate actual injury. Lewis v. Casey, 518 U.S. 343, 350-

51 (1996) (“[T]he inmate must go one step further and demonstrate that the

alleged shortcomings in the library or legal assistance program hindered his

efforts to pursue a legal claim.”). The inmate can satisfy this standing

requirement by showing the defendant “hindered [his] efforts to pursue a

nonfrivolous claim.” Penrod v. Zavaras, 94 F.3d 1399, 1403 (10th Cir. 1996).

Here, the district court concluded Harmon failed to show he suffered an actual

injury. To the contrary, the uncontroverted evidence showed Harmon was able to

prepare and file pleadings in both state and federal court during the relevant

period.

      On appeal, Harmon argues he will be able to make a sufficient showing of

actual injury if he is given the opportunity for discovery. He does not, however,

explain how his inability to access the information or documents on the

confiscated computer discs hindered his ability to pursue the state and federal

lawsuits he identifies in his complaint. He simply makes the conclusory

allegation that he can show he was “prevented from sufficiently challenging and

attacking his criminal convictions in State and Federal Courts, as well as his civil

cases.” This perfunctory statement is insufficient to meet his burden of showing

actual injury. Further, Harmon does not dispute any of the evidence presented by




                                         -3-
Defendants demonstrating he was not impeded from pursuing the suit he initiated

in Oklahoma state court or filing a habeas petition in federal court.

        Having reviewed the record, the appellate briefs, and the applicable law,

we conclude the grant of summary judgment in favor of Defendants was proper.

Accordingly, the dismissal of Harmon’s § 1983 complaint is affirmed for

substantially the reasons stated in the district court’s order dated January 11,

2010.

                                                ENTERED FOR THE COURT


                                                Michael R. Murphy
                                                Circuit Judge




                                          -4-